Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2022

                                     No. 04-21-00416-CV

                                    Kimi-Lyn MURRAY,
                                         Appellant

                                              v.

                                      Phillip MURRAY,
                                            Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19449
                       The Honorable Monique Diaz, Judge Presiding


                                       ORDER
        On February 3, 2022, we ordered appellant to file written proof that she had paid court
reporter Sachiko Nagao the remaining balance due for Ms. Nagao’s volume of the reporter’s
record. On February 15, 2022 and February 16, 2022, appellant filed the written proof required
by our order, and on February 17, 2022, Ms. Nagao filed her volumes of the record. Because our
records indicate the appellate record is now complete, appellant’s brief is due March 21, 2022.
See TEX. R. APP. P. 38.6(1)(2).



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court